Opinion issued September 5, 2013.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                           NO. 01-12-00310-CV
                          ———————————
                        JOSE E. PEREIRA, Appellant
                                       V.
                    LISA TRAN AND NGA VU, Appellees

            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                      Trial Court Cause No. 990803

                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.